Case: 11-20029     Document: 00511807110         Page: 1     Date Filed: 03/30/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 30, 2012
                                     No. 11-20029
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

SERGIO GALLARDO ROSA, also known as Sergio Rene Gallardo, also known
as Javier Arango, also known as Isauro Isialemus Ambrocio, also known as
Manuel A. Solis Pineda, also known as Manuel Ruiez, also known as Jose Victor
Silva, also known as Jorge Davila, also known as Julio Somayoa, also known as
Sergio Victor Gallardo-Rosa, also known as Victor Gallardo-Rosa, also known as
Sergio Victor Rosa-Gallardo, also known as Ascencion Garcia Martinez, also
known as Sergio Gallardorosa, also known as Sergio Victor Rosa Gallardo,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:10-CR-503-1


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Sergio Gallardo Rosa has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-20029   Document: 00511807110    Page: 2   Date Filed: 03/30/2012

                                No. 11-20029

Rosa has not filed a response. We have reviewed counsel’s briefs and the
relevant portions of the record reflected therein. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.




                                      2